The Honorable Gary D. Hunter State Senator 145 Spring Lake Drive Mountain Home, AR 72653-5478
Dear Senator Hunter:
This is in response to your request for an opinion concerning a constituent's attempts to obtain information from the witnesses to an accident who have unlisted phone numbers in order to pursue a disability pension. Your specific question is as follows:
  Is it legal for a third party, having a means to contact the subjects, to do so in his behalf, giving them his name and phone number so that they can get in touch with him and perhaps furnish information he needs to pursue a disability pension?
RESPONSE
I am aware of no state law that would prohibit, as a general matter, a third party from contacting someone on behalf of another for this purpose. Certainly, questions concerning the legality or the propriety of the actual method or means of contact could arise. For instance, one may not unlawfully enter the premises of another. See generally A.C.A. §5-39-203 (criminal trespass statute). The bare question of the legality of such a third party contact does not, however, on the face of it, require the application or interpretation of state law.
The Attorney General is required, under A.C.A. § 25-16-706, to provide his opinion to various officials on questions pertaining to their official actions or duties. The issues raised generally pertain to matters of statewide interest or application where there is a bona fide need to establish official legal policy, prior to review by a court.
I am thus unable in this instance to advise your constituent regarding the practical difficulties he is experiencing in contacting these witnesses. I can certainly understand his frustration in being unable to obtain the requisite information. This matter does not, however, fall within the ordinary scope of an opinion from this office. I am prohibited, moreover, from engaging in the private practice of law. A.C.A. § 25-16-701. Your constituent may, instead, wish to look to the private sector for practical guidance in resolving this dilemma.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:eaw/cyh